(Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 7 is objected to because of the following informalities:  on line 2, applicant needs to change “ingredientin” to --- ingredient in ---.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11, 13, 14, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Doering et al (US 2017/0333319 A1).
Doering teaches (claims 1 and 18) a deodorizing cosmetic agent (to be applied to human skin) in the form of an aqueous emulsion comprising at least one quaternary ammonium compound (instant at least one salt) and ethylhexyl glycerol, wherein the deodorizing cosmetic agent does not include any aluminum-containing compounds.  Doering furthermore teaches ([0069]) that it is particularly preferred that its deodorizing cosmetic agent is free from ethanol.  More specifically, in its working example, Doering teaches ([0079]) deodorant emulsions containing the following ingredients:

    PNG
    media_image1.png
    409
    607
    media_image1.png
    Greyscale

As shown above, Doering’s formulation 1 contains: (i) PPG-15 Stearyl ether, Steareth-2 and Steareth-21, all of which teach instant at least one emulsifier (see [0066] in Doering); (ii) 0.2 wt.% of Barquat (Benzalkonium chloride – instant at least one salt); 1.0 wt.% of Perfume; and (iii) 91 wt.% of Water.  Doering furthermore teaches ([0047]-[0054]) that its formulation can further include cosmetic oils, which examples include silicone oils (volatile or non-volatile) and non-silicone oils (volatile or non-volatile) and mixtures thereof.  It would have been obvious to one skilled in the art to further include a mixture of a silicone oil and a non-silicon oil (instant at least one further oil) as cosmetic oils in Doering’s formulations shown above with a reasonable expectation of success.  Also, as already stated above, Doering teaches that its formulations (deodorant emulsion) are free of aluminum-containing compounds (and thus free of aluminum salts) and ethanol.  Doering teaches ([0004] and [0074]) that its deodorants can be packaged as an aerosol spray and that the spray is applied with a spraying device which comprises a container filled with its deodorizing cosmetic agent.  Doering teaches that the filling may be pressurized with a propellant or can be mechanically operated by using a pump nebulizer without a propellant.  Thus, Doering renders obvious instant claims 1, 3, 6, 9, 10, 13, 14 and 18.
With respect to instant claim 2,  as discussed above, Doering’s formulations shown above contains PPG-15 Stearyl ether, Steareth-2 and Steareth-21 (all of which teach instant at least one emulsifier) in the total amount of 6.3 wt.%, which is outside of the claimed range (0.5-5.0 wt.%).  However, Doering teaches ([0026]) that its formulation can include the (non-ionic) emulsifier in the amount of 3-12 wt.%.  Such range overlaps with instant range and thus renders instant range prima facie obvious.  In the case “where the [claimed] ranges overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness would exist which may be overcome by a showing of unexpected results, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Thus, Doering renders obvious instant claim 2.
With respect to instant claims 4 and 5, as already explained above, it would have been obvious to one skilled in the art to include a mixture of a silicone oil and a non-silicon oil (instant at least one further oil) as cosmetic oils in Doering’s formulations shown above with a reasonable expectation of success.  Doering furthermore teaches ([0062]) that its formulations contains oils in the amount of 0.1-15 wt.%.  Such range overlaps with instant ranges of claims 4 and 5 (0.1-20 wt.%) thus rendering instant range prima facie obvious. In re Wertheim, supra.  Alternatively, instant ranges of claims 4 and 5 would have been obvious to one skilled in the art before the effective filing date of the claimed invention since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.  Thus, Doering renders obvious instant claims 4 and 5.  
With respect to instant claim 7, in addition to Barquat (Benzalkonium chloride – Doering’s its deodorizing active ingredient), Doering’s formulations shown above additionally contains 0.9 wt.% of phenoxy ethanol (Doering’s bactericide (see [0017]-[0018], [0045]-[0046]), which teaches instant at least one deodorant active ingredient that is further contained.  Thus, Doering renders obvious instant claim 7.  
 With respect to instant claim 8, first of all, Doering’s formulations shown above do not contain decamethylcyclopentasiloxane.  Also, as already discussed above, Doering teaches that its formulation can further include cosmetic oils, which examples include silicone oils (volatile or non-volatile) and non-silicone oils (volatile or non-volatile) and mixtures thereof.  It would have been obvious to one skilled in the art to include in Doering’s formulations a mixture of a non-volatile silicone oil and a non-silicon oil (instant at least one further oil) as cosmetic oils in Doering’s formulations shown above with a reasonable expectation of success.  Besides, Doering does not list decamethylcyclopentasiloxane among the examples (as shown in [0050]-[0054]) of its cosmetic oil.  Thus, Doering renders obvious instant claim 8.  
With respect to instant claim 11, Doering furthermore teaches ([0065]) that products of addition of ethylene oxide to polydimethylsiloxanes can be used as its non-ionic emulsifiers and such product teaches instant silicone emulsifier.  Thus, Doering renders obvious instant claim 11. 
With respect to instant claim 16, as shown above, Doering’s formulations shown above contain perfume, and Doering teaches ([0072]) that alcohols (such as anethole, citronellol, eugenol, geraniol, linalool, phenylethyl alcohol and terpineol) can be used as scent compounds.  It would have been obvious to one skilled in the art to use alcohols as Doering’s scent compounds in the formulations shown above with a reasonable expectation of success.  Thus, Doering’s formulation containing water as well as the alcohols teaches instant water/alcohol mixture.  Thus, Doering renders obvious instant claim 16.  
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Doering et al (US 2017/0333319 A1) in view of Baxter et al (US 2003/0021847 A1).   
Doering does not teach the use of instant magnesium sulfate.  However, as evidenced by Baxter ([0055], [0060] and claim 5), magnesium sulfate is well known in the art as a useful stabilizer for oil-in-water emulsion compositions that can be used as deodorants.  It would have been obvious to one skilled in the art to use magnesium sulfate in Doering’s deodorant emulsion formulation with a reasonable expectation of stabilizing the emulsion formulation.  Thus, Doering in view of Baxter renders obvious instant claim 12. 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Doering et al (US 2017/0333319 A1) in view of Lem et al (“Selecting the perfect silicone for your formulation”, an internet article obtained from the website : https://www.personalcaremagazine.com/story/13149/selecting-the-perfect-silicone-for-your-formulation (July 9, 2014)).
As discussed above, Doering teaches ([0065]) that products of addition of ethylene oxide to polydimethylsiloxanes can be used as its non-ionic emulsifiers.  Doering does not teach the specific silicone emulsifier of claim 19.  Lem teaches (see the 3rd paragraph under the section “Silicon surfactants” on pg.46) that cyclopentasiloxane (and) PEG/PPG-18/18 Dimethicone is one of the dimethicone copolyol widely used to prepare water-in-silicon emulsions commonly found in antiperspirant.  Since Doering already teaches that products of addition of ethylene oxide to polydimethylsiloxanes can be used as its non-ionic emulsifiers (but without naming any specific compound), it would have been obvious to one skilled in the art to use the widely known Cyclopentasiloxane (and) PEG/PPG-18/18 Dimethicone in Doering’s formulation as a non-ionic emulsifier with a reasonable expectation of success.  Thus, Doering in view of Lem renders obvious instant claim 19.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6-11, 13-15 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-13 and 17 of copending Application No 17/031,560. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reason:
Claim 3 of App.’560 teaches the following:

    PNG
    media_image2.png
    239
    612
    media_image2.png
    Greyscale

Thus, claims 3-6, 8-13 and 17 of App.’560 render obvious instant claims 1-4, 6-11, 13, 14 and 18.  
With respect to instant claim 15, the ranges for the amounts of at least one emulsifier, at least one salt and at least one silicone oil as taught in claims 7, 5 and 6 of App.’560 overlap with instant ranges of claim 15.  Claims of App.’560 do not teach the amount of its at least one more oil (instant at least one further oil).  However, instant range of 11-15 wt.% for the amount of at least one further oil as recited in claim 15 would have been obvious to one skilled in the art before the effective filing date of the claimed invention since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, supra.  Thus, claims of App.’560 renders obvious instant claim 15.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-16, 18 and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11, 14-17, 19 and 20 of copending Application No 17/031,546. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reason:
Claims 1 and 3 of App.’546 teaches the following:

    PNG
    media_image3.png
    67
    590
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    228
    583
    media_image4.png
    Greyscale

Thus, claims 1-11, 14-17, 19 and 20 of App.’546 render obvious instant claims 1-6, 8-16, 18 and 19.
With respect to instant claim 7, claim 2 of App.’546 teaches that the benzalkonium chloride (instant at least one deodorant active ingredient) is present in the amount of 0.1-10 wt.%.  This range overlaps with instant range (0.1-50 wt.%) of claim 7, thus rendering instant range prima facie obvious. In re Wertheim, supra.  Thus, claims of App.’546 render obvious instant claim 7.
Allowable Subject Matter
Claims 17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Doering, either alone or in combination with the other cited prior arts, does not teach or suggest the use of instant alcohol compounds of claim 17 or the specific composition of claim 20 comprising the water/propanediol-1,2 mixture.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        September 11, 2021